Adams, J.,
dissenting.- — -The majority say that “in effect the court allowed a new action to be brought upon a cause of action embraced in the original petition.” The question presented is as to whether the persons named as defendants in the petition could properly be made parties to the new action without the service of notice upon them, and without tlieir appearance in such action. It appears to me that they could not. The case does not come under section 2634 of the Code, because no motion was sustained on the ground of misjoinder* of causes of action; and in my opinion the proceeding was irregular and unwarranted.